HARALSON, J.
It is admitted that the defendant, R. M. Jennings, on the 15th May, 1902, was indebted to his wife, Janie G. Jennings, in the sum of $1,500, evidenced by his promissory note to her for that sum executed on the 2d of July, 1901, for money advanced by her to him on that date; that for the purpose of paying said indebtedness, the said R. M. Jennings, on that elate, — 15th May, 1902, — executed and delivered to *297her the bill of sale attached to the bill as an exhibit, by which he conveyed to her the different items of property therein described, at the nominal Amines therein stated, — but the real value of which amounted to $630.77, — and that Avas substantially all the property he OAvned, except his wearing apparel, which was Jess in value than $100. The purpose of the; bill is to have ■said bill of sale declared a general assignment, enuring to the benefit of complainant, a creditor, of said R. M. -Jennings, and his other creditors existing at the date of said conveyance.; that said Janie G. Jennings be held to be a trustee under said bill of sale for the benefit of all of such creditors, and that the trust estate be administered Tinder the orders and directions of the court, etc.
The contention cannot be sustained. As to this property, being less in value than, $1,000, the OAvner, it may be said, had no creditors, and he Avas free to do with it as he chose, — to sell or give it to his wife, without the right of any creditor to complain, since it interfered Avith no right of his, legal or equitable. To allow that he Aims incapable of conveying it to his wife, to pay a debt he owed her, — though if he did not OAve it Avould make no difference, — Avithout. its having the effect to convert, the conveyance into a general assignment, would be to qualify and limit his ■ exemption in a manner not sanctioned by the letter or policy of the exemption laws. — Fellows v. Lewis, 65 Ala. 343; Wright v. Smith, 66 Ala. 514; Shirley v. Teal, 67 Ala. 412; Lehman, Durr & Co., v. Bryan, 67 Ala. 558; Clewis v. Malone 119 Ala. 312. His right- to' it Avas so perfect that he Avas under no legal obligation to have it exempted to him by any court proceeding. A selection of it- as exempt was unnecessary, the laAV, without the doing of any act on his part, intervening and attaching the right of exemption as absolutely as if the particular property had been specifically designated and declared exempt— Alley v. Daniel, 75 Ala. 403; Jackson v. Wilson, 117 Ala. 432.
Affirmed.